Title: From Thomas Jefferson to Robert R. Livingston, 3 February 1803
From: Jefferson, Thomas
To: Livingston, Robert R.


          
            Dear Sir
            Washington Feb. 3. 1803.
          
          My last to you was by mr Dupont. since that I have recieved yours of May 22. mr Madison supposes you have written a subsequent one which has never come to hand.   A late suspension by the Intendant of N. Orleans of our right of deposit there, without which the right of navigation is impracticable has thrown this country into such a flame of hostile disposition as can scarcely be described. the Western country was peculiarly sensible to it as you may suppose. our business was to take the most effectual pacific measures in our power to remove the suspension, and at the same time to persuade our countrymen that pacific measures would be the most effectual and the most speedily so. the opposition caught it as a plank in a shipwreck, hoping it would enable them to tack the Western people to them. they raised the cry of war, were intriguing in all quarters to exasperate the Western inhabitants to arm & go down on their own authority & possess themselves of New Orleans, and in the mean time were daily reiterating, in new shapes, inflammatory resolutions for the adoption of the House. as a remedy to all this we determined to name a minister extraordinary to go immediately to Paris & Madrid to settle this matter. this measure being a visible one, and the person named peculiarly popular with the Western country, crushed at once & put an end to all further attempts on the legislature. from that moment all has become quiet; and the more readily in the Western country, as the sudden alliance of these new federal friends had of itself already began to make them suspect the wisdom of their own course. the measure was moreover proper from another cause. we must know at once whether we can acquire N. Orleans or not. we are satisfied nothing else will secure us against a war at no distant period: and we cannot pass this season without beginning those arrangements which will be necessary if war is hereafter to result. for this purpose it was necessary that the negotiators should be fully possessed of every idea we have on the subject, so as to meet the propositions of the opposite party, in whatsoever form they may be offered, and give them a shape admissible by us, without being obliged to await new instructions hence. with this view we have joined mr Monroe to yourself at Paris, & to mr Pinkney at Madrid, altho’ we believe it will hardly be necessary for him to go to this last place. should we fail in this object of the mission, a further one will be superadded for the other side of the channel. on this subject you will be informed by the Secretary of State, and mr Monroe will be able also to inform you of all our views and purposes. by him I send another letter to Dupont, whose aid may be of the greater service as it will be divested of the shackles of form. the letter is left open for your perusal, after which I wish a wafer stuck in it before it be delivered. the official and the verbal communications to you by mr Monroe will be so full and minute, that I need not trouble you with an inofficial repetition of them. the future destinies of our country hang on the event of this negotiation, and I am sure they could not be placed in more able or more zealous hands. on our parts we shall be satisfied that what you do not effect cannot be effected. Accept therefore assurances of my sincere & constant affection and high respect. 
          
            Th: Jefferson
          
          
            P.S. Feb. 10. your letters of May 4. & Oct. 28. never came to my hands till last night. I am sincerely sorry for the misunderstanding therein explained. as mr Sumpter has long since asked and recieved permission to retire from his office, it cannot be necessary for me to say any thing on the subject but that I hope the dispositions to conciliate therein manifested, will be cherished and carried into effect by both.
          
        